Citation Nr: 1047705	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1984 to August 1994.  Service in southwest Asia is 
indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which denied the Veteran's claim.

In an April 2009 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a September 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Clarification of issue on appeal

The Board notes that recent case law indicated that a claim for a 
mental health disability includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
holding in Clemons and based upon a review of the Veteran's 
examination and treatment records, the Board has recharacterized 
the issue to the broader issue of entitlement of service 
connection for an acquired psychiatric disability, as is 
reflected on the cover page.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a 
finding that the Veteran is currently diagnosed with PTSD.

2.  The competent medical evidence of record does support a 
finding that a relationship exists between the Veteran's 
currently diagnosed anxiety disorder, not otherwise specified 
(NOS), and his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).

2.  An acquired psychiatric disorder to include anxiety disorder, 
NOS, was incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts his entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, which he claims is 
due to his military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

In April 2009, the Board remanded the case in order for VBA to 
submit the Veteran's claimed stressors for verification and, if 
one or more stressor was so verified, VBA was to obtain a medical 
nexus opinion.  The claim was then to be readjudicated.  

The record indicates that upon Remand, the Veteran's claimed 
stressors were submitted for verification.  Subsequently, the 
Veteran was afforded a VA examination in July 2010.  The report 
of this examination and resulting medical nexus opinion have been 
obtained and associated with the Veteran's claims folder.  This 
will be discussed below.  As indicated above, a SSOC was issued 
in September 2010.  Accordingly, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the Board.  
The Veteran was informed of the evidentiary requirements for 
service connection in a letter dated July 2004.  The VCAA letter 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military service, 
or that there was an event in service that caused an injury or 
disease; a current physical or mental disability shown by medical 
evidence; and a relationship between the disability and an 
injury, disease, or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the July 2004 VCAA letter.  
Specifically, the letter stated that VA would assist the Veteran 
in obtaining relevant records such as all records held by Federal 
agencies to include service treatment records or other military 
records, and medical records from VA hospitals.  With respect to 
private treatment records, the letter informed the Veteran that 
VA would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also notified the Veteran 
that he would be afforded a VA examination if necessary to make a 
decision on his claim.
In the July 2004 VCAA letter, the RO requested that the Veteran 
provide details as to the claimed PTSD; specifically, as to the 
Veteran's claimed stressor.  The letter included a PTSD 
questionnaire.

The July 2004 VCAA letter emphasized:  "You must give us enough 
information about your records so that we can request them from 
the person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your responsibility 
to make sure that we receive all requested records that aren't in 
the possession of a Federal department or agency."  [Emphasis as 
in the original].  The VCAA letter also specifically requested:  
"If there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, please 
send it to us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in an April 2009 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such as 
on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected disabilities.  

With respect to effective date, the April 2009 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  Moreover, there is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim was 
readjudicated in the September 2010 supplemental statement of the 
case (SSOC), following the issuance of the April 2009 letter.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  

The evidence of record includes service personnel records, 
service treatment records, the Veteran's statements, a lay 
statement from the Veteran's former sergeant, and VA and private 
treatment records.  

Additionally, as indicated above, the Veteran was most recently 
afforded a VA examination with medical opinion in July 2010 as to 
his acquired psychiatric disorder with PTSD claim.  The 
examination report reflects that the examiner interviewed and 
examined the Veteran, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) [the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion].  The Board therefore 
concludes that the VA examination report is adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of this issue has been 
consistent with said provisions.

The Board also observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has retained the services 
of a representative and declined the option to testify at a 
personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.


Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection - PTSD

With respect to PTSD, three elements must be present:  (1) 
medical evidence diagnosing PTSD; (2) combat status or credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  See 38 C.F.R. § 3.304(f) (2010).

Essential to the award of service connection is the first 
element, existence of PTSD.  Without it, service connection 
cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) [noting that service connection 
presupposes a current diagnosis of the claimed disability]; see 
also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection].

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to add 
a new paragraph, § 3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Continuity of symptomatology

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).


Analysis

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD, which he contends is a result of his 
military service.  See, e.g., the Appellant's Post-Remand Brief 
dated November 2010.  

The Board will first discuss PTSD specifically.

PTSD

As noted above, service connection for PTSD requires that three 
elements be met: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).

With respect to the first element, a current medical diagnosis of 
PTSD, the evidence of record contains multiple VA medical records 
that focus on the Veteran's mental illness.  The Board recognizes 
that a diagnosis of PTSD was documented in the Veteran's 
treatment records.  See, e.g., the VA treatment records dated 
June 2004 and February 2006.  The Veteran has also been diagnosed 
with anxiety and major depression.  See, e.g., the private 
treatment records dated March 2000 and December 2002; see also 
the VA treatment records dated June 2004.  

Critically, with respect to the first element of 38 C.F.R. 
§ 3.304(f), current disability, Section 4.125(a) requires that 
mental disorder diagnoses conform to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM- IV).  See 38 C.F.R. §§ 
4.125(a), 4.130 (2010).  It is unclear from a review of those 
records if the Veteran's met the DSM-IV criteria for PTSD.  

Accordingly, the Veteran was afforded a VA examination in July 
2010 at which time the examiner interviewed the Veteran and 
reviewed the VA claims folder including all treatment records.  
The examiner noted the previous diagnosis of PTSD, but indicated 
that the Veteran does not meet the DSM-IV criteria for PTSD.  
Specifically, the examiner concluded that the Veteran "did not 
report symptoms during today's evaluation sufficient enough to 
substantiate this diagnosis.  Specifically, he did not endorse 
significant distress or impairment related to the cluster B 
reexperiencing symptoms."

In December 2010, the Veteran submitted a statement, accompanied 
by additional medical evidence.  In his statement, he indicated 
that he had seen another psychologist for marital and alcohol 
counseling.  He stated that it became quickly apparent to this 
psychologist that PTSD was the Veteran's primary issue.  The 
Veteran refuted the opinion of the July 2010 VA examiner, stating 
that any testing done was completely subjective, suggesting that 
he had not told the truth about what had happened to him for fear 
that he would be locked up.  He also noted that he preferred not 
to discuss the negative things that had happened in service.  
Attached to this statement was a June 24, 2010 intake 
note:diagnostic overview report.  It listed four Axis I 
diagnoses:  recurrent, moderate, chronic major depression 
(provisional); anxiety disorder, not otherwise specified 
(provisional); alcohol abuse (provisional); and PTSD (principal).  
No other treatment reports were included.  This report contains 
no treatment details, no rationale for the diagnoses provided, 
and does not indicate if the diagnosis of PTSD conformed to the 
DSM-IV criteria for diagnosing PTSD, as required by VA 
regulations.  

However, the July 2010 VA medical opinion appears to have been 
based upon a thorough review of the record and a thoughtful 
analysis of the Veteran's entire history and is, therefore, of 
greater probative weight that those reports in the record that 
have noted PTSD.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Following this review, 
this examiner was unable to find that a diagnosis of PTSD was 
warranted.

The Veteran has not presented a medical opinion that conforms to 
VA regulations and that provides a complete rationale to refute 
that of the July 2010 VA examiner.  He has been accorded ample 
opportunity to present such medical evidence in support of his 
claim, but has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is the claimant's responsibility to support a claim for 
VA benefits].

To the extent that the Veteran himself believes that he has PTSD, 
it is now well-established that lay persons without medical 
training, such as the Veteran, are not competent to comment on 
medical matters such as diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2010) [competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].

In the absence of a diagnosis, service connection for PTSD may 
not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot 
be granted if the claimed disability does not exist].  
Accordingly, 38 C.F.R. § 3.304(f) element (1) has not been met 
and the Veteran's PTSD claim fails on this basis alone.

Acquired psychiatric disorder other than PTSD

In order for service connection to be granted, three elements 
must be present:  (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), the evidence demonstrates 
that the Veteran suffers from anxiety and is currently diagnosed 
with anxiety disorder, NOS.  See, e.g., the July 2010 VA 
examination report.

As to Hickson element (2), the Veteran has claimed that multiple 
in-service events triggered his current mental health 
symptomatology.  See the PTSD Questionnaire dated September 2004.  
Several of the Veteran's claimed stressors have been verified.  
Specifically, the Veteran's assertions that he witnessed a fellow 
soldier catch on fire and helped to put the fire out as well as 
his contention that he got lost driving in the Iraqi desert 
during the Operation Desert Storm and was exposed to friendly 
fire were corroborated by D.S., first sergeant, U.S. Army, 
retired, in a statement dated July 2008.  Additionally, the 
Veteran's statement that he experienced missile attacks was 
corroborated by the Defense Personnel Records Information 
Retrieval System in June 2010.  Accordingly, Hickson element (2) 
is satisfied to that extent.

Turning to crucial Hickson element (3), the competent medical 
evidence of record supports the conclusion that the Veteran's 
currently diagnosed acquired psychiatric disorder (anxiety 
disorder, NOS) is related to his military service.  Critically, 
the July 2010 VA examiner concluded that the Veteran's "anxiety 
disorder is most likely caused by, or a result of his military 
experiences.  Specifically, he avoids things that remind him of 
his military experiences and isolates in the house due to anxiety 
stating he 'feels safe only when at home.'"  

The July 2010 VA medical opinion appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Moreover, the July 2010 VA opinion appears to be consistent with 
the Veteran's medical history, which  documents on-going anxiety 
symptomatology dating from at least December 2002.  See the 
private treatment records dated December 2002.

Accordingly, the medical evidence of record demonstrates that the 
Veteran's acquired psychiatric disorder to include anxiety 
disorder, NOS, is related to his military service.  Hickson 
element (3), medical nexus, has also been satisfied.  

In summary, the Veteran has met all requirements needed to 
establish service connection for an acquired psychiatric disorder 
to include anxiety disorder, NOS.  The benefit sought on appeal 
is therefore granted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder, NOS, is granted.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


